DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS submitted 18 January 2019, US patent publication citation 2 has not been considered, as the publication number is incorrect (the listed publication number does not match the name of patentee applicant). Foreign patent citations 1 and 2 have not been considered, as copies have not been provided in accordance with 37 CFR 1.98(a)(2).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412” has been used to designate two different capacitors (i.e. the capacitor in parallel with 211 is instead referred to as “411” in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 207799433) in view of Siev et al. (US 4,808,973, hereinafter “Siev”).

Claim 1: Zhang discloses an information handling system (Figs.1 and 2, for a “server intrusion detection system”, see pg.1, “Technical Field”) comprising: 
an enclosure (11) including a cover (12; see pg.3 and claim 1); and 
an intrusion detection circuit (1-5, 14, 15; pg.3 and claim 1) 

Zhang further discloses that the cover detection piece operates via an “induction signal” (see pg.3), but is silent as to the particular configuration of detection circuit 14 and 15. Siev discloses an inductive sensor (10, 54, 56, 60) for detecting the opening of a window or door from an intruder (see col.1,5-10). Siev discloses that such an inductive sensor may comprise a first inductor (e.g. 46), a second inductor (52), and an amplifier circuit (54) to identify an increase in inductive coupling between the first and second inductors in response to a change in position of the cover (e.g. by changing a position of the window/door towards a closed state, the inductive coupling of 52 and 54, as well as 50 and 44, increases, thus indicating a change of position from open to closed; it is noted that the language of the claim only requires “identify an increase in inductive coupling … in response to a change in position”, which would include changing the position of the door/cover from open/slightly open to closed). One of ordinary skill in the art would have recognized the inductive sensor of Siev as suitable for that which is broadly required by Zhang and/or in order to have provided a sensor that is “simple and inexpensive to fabricate” with “high reliability in operation”. See col.2,3-5 of Siev. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the inductive sensor of Siev including the first inductor, second inductor, and amplifier, as a suitable inductive sensor broadly required by Zhang and in order to have provided the benefit of a simple, inexpensive sensor with high reliability in operation.

Claim 3: Zhang and Siev disclose wherein the amplifier circuit oscillates in response to the increase in inductive coupling (an increase of magnetic coupling results in the signal being transmitted from the oscillator to the amplifier, thus the amplifier circuit oscillating in response to the increase in inductive coupling; see col.3,1-22 of Siev and Fig.3).
Claim 5: Zhang discloses a baseboard management controller, the intrusion detection device to notify the baseboard management controller in response the identifying (see pg.3, which discloses the main control unit “can also be connected by the BMC of the server … to obtain intrusion detection unit 2 of the attached induction signal”).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Siev as applied to claims 3 and 5 above, and further in view of Loose (US 6,420,972).

Zhang and Siev disclose the limitations of claims 3 and 5, but do not disclose the recited latch circuit. Loose discloses that a similar intrusion detection circuit (Fig.1) comprises a latch (8) receiving an indication of a detection signal (at 6) connected to a similar controller (microprocessor 22) and providing an output that changes logic states in response to the intruder detection circuitry (output Q; see col.1,51-67). The microcontroller then provides a reset signal (input to 16) that resets the latch the “door open” signal is received from the microprocessor (see col.1,55-65). Loose discloses that such a latch is useful for ensuring detection of an open door when the door has been shut and/or the detection circuit has been tampered with. See col.1,32-39. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the latch of Loose between the door detection circuit of Zhang and Siev and the BMC of Zhang in order to have ensured detection of an intruder when the cover/door is quickly closed and/or the detection circuitry has been tampered with.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Siev as applied to claim 1 above, and further in view of Howatson et al. (WO 2017/111619 A1, hereinafter “Howatson”).

Zhang and Siev disclose the limitations of claim 1, but do not disclose “a button cell, the intrusion detection circuit receiving power exclusively from the button cell”. Howatson discloses in a similar inductive door/window detection circuit, providing power (via 25, Fig.2) to the detection circuitry (21) exclusively from a button cell battery (see page32, lines 1-3, where the battery “could be substituted with other types of batteries such as … coin cell battery”). One of ordinary skill in the art would have therefore recognized coin cell batteries as suitable forms of power for intrusion detection circuit of Zhang. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the coin cell battery or batteries of Howatson as a suitable power source as required by Zhang and Siev.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The following features could not clearly be found in the prior art within the overall context of the claims:
the cover includes a metal tab that is positioned between the first inductor and the second inductor when the cover is in a closed position and is not positioned between the first inductor and the second inductor when the cover is not in the closed position (claims 2 and 10);
the inductively coupled first and second inductors form a series circuit having a first terminal coupled to an output of the amplifier and a second terminal coupled to a non-inverting input of the amplifier (claim 8);
wherein power to the amplifier circuit is interrupted in response to setting the latch (claim 9); or
first inductor electrically coupled to an output of the amplifier; a second inductor electrically coupled to an input of the amplifier, the first inductor inductively coupled to the second inductor in response to an intrusion (claim 17; the prior art does not disclose electrical coupling, i.e. excluding magnetic/inductive coupling, of both the first and second inductors to the amplifier, and further does not disclose the first inductor being inductively coupled to the second in response to the intrusion, i.e. the prior art discloses a loss of inductive coupling in response to the intrusion when the sensing inductor is pulled away from the target inductor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fericean et al. (US 5,504,425) and Andersen (US 5,712,621) disclose similar inductive intrusion detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849